DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species I, covering Figures 2, 3, and 7 and claims 1-10 in the reply filed on 10/21/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hinoue et al. (US 2021/0005627).
In reference to claim 1, Hinoue et al. (US 2021/0005627), hereafter “Hinoue,” discloses a semiconductor memory device, with reference to Figures 12 and 19, comprising: a first stack 132/142 including a first hole 149, paragraph 53; a second stack 232/242 provided on the first stack and including a second hole 249 connected to the first hole, paragraph 80; a first memory film 150 formed along an inner sidewall of the first hole, paragraphs 60 and 104; a second memory film 250 formed along an inner sidewall of the second hole, paragraphs 81 and 104; and 
	In reference to claim 2, Hinoue discloses the channel film comprises: a first channel sidewall portion formed along the inner sidewall of the first memory film; a second channel sidewall portion formed along the inner sidewall of the second memory film; and a channel interposition portion 602 connecting the first and second channel sidewall portions to each other, paragraph 104 and Figure 12E.
	In reference to claim 3, Hinoue discloses the channel interposition portion includes a first channel connection portion connected to the second channel sidewall portion, and a width between an outer sidewall and an inner sidewall of the first channel connection portion is greater than each of the widths of the first and second channel sidewall portions.
	In reference to claim 4, Hinoue discloses the channel interposition portion further includes a second channel connection portion connected to the first channel sidewall portion, and a width between an outer sidewall and an inner sidewall of the second channel connection portion is greater than each of the widths of the first and second channel sidewall portions.
In reference to claim 5, Hinoue discloses the channel interposition portion further includes a third channel connection portion connecting the first channel connection portion and the second channel connection portion, and a width between an outer sidewall and an inner sidewall of the third channel connection portion is the same as each of the widths of the first and second channel sidewall portions.


[AltContent: textbox (A portion of Figure 12E of Hinoue zoomed in an annotated to show the first, second, and third channel connection portions and their widths.)]In reference to claim 6, Hinoue discloses a filling film, 62 in Figure 12, formed in the channel film, wherein the filling film is a single, continuous element, paragraph 103.
In reference to claim 7, Hinoue discloses the filling film comprises: a lower portion formed in the first hole; an upper portion formed in the second hole; and a filling connection portion connecting the lower portion and the upper portion, wherein a maximum width of the filling connection portion is smaller than a minimum width of the upper portion, Figure 12 and paragraph 103.

In reference to claims 9 and 10, Hinoue discloses the tunnel film includes a tunnel sidewall portion and a tunnel pattern portion, and a width between an outer sidewall and an inner sidewall of the tunnel pattern portion is greater than a width of the tunnel sidewall portion, layer 256 at annular portion 250A, and 
the storage film includes a storage sidewall portion and a storage pattern portion, and a width between an outer sidewall and an inner sidewall of the storage pattern portion 5Atty Docket No.: Po190955HD App. Ser. No.: 16/809,730 is greater than a width of the storage sidewall portion, layer 254 at annular portion 250A, paragraphs 81 and 84 and Figure 7B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRYAN R JUNGE/            Primary Examiner, Art Unit 2897